Sottlb, J.
The adverse claimant seeks to hold the funds in the hands of the alleged trustee, by virtue of an assignment from the principal defendant. He paid no money for the assignment, and it was on the express condition that he should apply the funds in payment of certain specified debts of the assignor, who was largely indebted to persons to whom no part of the funds were to be paid by the claimant. No creditors were made parties to the assignment, and there was no offer to show that any creditors had assented to it, or released their claims in consideration of it.
Assignments in trust for the benefit of creditors, the only consideration for which is the acceptance of the trust, are of no effect against creditors who do not assent to them, and who, by erustee process or otherwise, attach the property described in the instrument of assignment. Russell v. Woodward, 10 Pick. 408. Viall v. Bliss, 9 Pick. 13. Fall River Iron Works v. Croade, 15 Pick. 11. Edwards v. Mitchell, 1 Gray, 239. The assignment to *456the claimant was of this character, the only consideration being his promise to apply the funds in accordance with the terms of the written assignment. The evidence offered, and rejected as immaterial, did not tend to give any different character to the transaction, nor to establish a state of facts which would take it out of the operation of the general principle governing such assignments. It was therefore properly excluded.
It was urged at the argument that the claimant is entitled to the funds because they were the proceeds of goods sold on commission by the defendant for consignors, who were named in the assignment as the persons to whom the funds were to be distributed by the claimant, and who might claim them wherever they could find them. It is unnecessary for us to decide the question whether a chose in action held by the defendant against the bank, for moneys deposited to his credit, is to be regarded as the proceeds of goods sold by him for principals, in such sense that the principals could recover of the bank the whole or ratable parts of their respective claims, because the claimant does not stand as the representative of the consignors. They have not given him any authority to represent them. He does not plead any right derived from them. He bases his claim to the fund wholly on an assignment from the defendant. Except for that assignment, there is nothing in the case to oppose the right of the plaintiff to hold the fund by his attachment. The assignment is not aided by any rights in the consignors, and must stand or fall as it is or is not valid as between the defendant and his creditors. As to them, it is an assignment of his property, in trust for creditors, without consideration and not assented to by creditors, and therefore void as against attachments made by them. The ruling of the court below was correct.

Exceptions overruled